Argued October 16, 1923.
Appellant keeps a hotel, known as the "Buffalo House," in the City of Titusville. He was convicted of unlawfully possessing intoxicating liquors under practically the same circumstances as were present in the case of Com. v. Schwartz, No. 22, April Term, 1924, opinion handed down this day, (see preceding case). This appeal raises the same questions relative to the search for and seizure of intoxicating liquors, and their admission in evidence, as were passed upon in that case and decided adversely to the appellant. The same judgment necessarily follows.
The assignments of error are overruled. The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas. *Page 382